               Case 2:21-mc-00048-RSL Document 2 Filed 04/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    IN THE MATTER OF:                                             CASE NO. MC21-0048RSL
11
      THE SEIZURE OF $162,605 IN U.S.
12    CURRENCY BY THE UNITED STATES
      POSTAL INSPECTION SERVICE                                     ORDER EXTENDING GOVERNING
13
                                                                    CAFRA DEADLINE PURSUANT TO
14                                                                  18 U.S.C. § 983(a)(3)(A)
15
16
17
18
19
20          THIS MATTER comes before the Court on the Parties’ Stipulation and Request

21 the Court Extend Governing CAFRA Deadline Pursuant to 18 U.S.C. § 983(a)(3)(A). In
22 light of the Parties’ agreement, pursuant to 18 U.S.C. § 983(a)(3)(A), the Court
23 ORDERS:
24
            1. The Civil Asset Forfeiture Reform Act (CAFRA) deadline governing the
25
                administrative claims filed to the $162,605 in U.S. currency is HEREBY
26
                EXTENDED from April 20, 2021 to June 19, 2021.
27
28

     Order Extending Governing CAFRA Deadline - 1                                UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure of $162,605 in U.S. Currency by USPIS
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                Case 2:21-mc-00048-RSL Document 2 Filed 04/19/21 Page 2 of 2




 1           IT IS SO ORDERED.
 2
 3           DATED this 19th day of April, 2021.
 4
 5
 6                                                       Robert S. Lasnik
                                                         United States District Judge
 7
 8
 9
10
     Presented by:
11
12 /s Michelle Jensen
13 MICHELLE JENSEN
   Assistant United States Attorney
14 United States Attorney’s Office
15 700 Stewart Street, Suite 5220
   Seattle, WA 98101
16 (206) 553-2619
17 Michelle.Jensen@usdoj.gov
   Counsel for the United States
18
19
20
21 /s Linda Dale Hoffa
     LINDA DALE HOFFA
22 Dilworth Paxson LLP
     1500 Market Street, Suite 3500E
23 Philadelphia, PA 19102
24 (267) 767-6275
     LHOFFA@dilworthlaw.com
25 Counsel for Claimants
26
27
28

      Order Extending Governing CAFRA Deadline - 2                                  UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
      In the Matter of the Seizure of $162,605 in U.S. Currency by USPIS
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
